     Case 5:08-cr-00242-RDP-HNJ Document 1243 Filed 04/30/20 Page 1 of 2                                  FILED
                                                                                                 2020 Apr-30 PM 02:30
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHEASTRN DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )       5:08-cr-242-RDP-HNJ-9
                                                       )
ROBERT MICHAEL EVANS,                                  )
                                                       )
         Defendant.                                    )


                                              ORDER

         This order is entered for the purpose of protecting the right of privacy of those individuals

whose names appear in the records provided by the United States Attorney’s Office and the Bureau

of Prisons in this litigation. The court, having reviewed the government’s motion, finds that the

records sought are relevant to the issues raised in this case and that the need for the disclosure of

these records by the party seeking the disclosure outweighs the potential harm to the subjects of

the disclosure. See Perry State Farm Fire & Casualty Company, 734 F.2d 1441, 1447 (11th Cir.

1984).

         Nevertheless, to avoid unwarranted disclosure of the records, the court, therefore,

ORDERS as follows:

         1.     All records sought pursuant to the pending litigation SHALL be disclosed by the

United States Attorney’s Office and/or the Bureau of Prisons to defense counsel, with the

exception of any records protected or prohibited from being disclosed by any privilege or by statute

or regulation other than the Privacy Act, 5 U.S.C. § 552a.

         2.     The sole purpose for which these records, or the information contained therein, may

be used, disclosed, or disseminated by the parties (including their counsel, or any other person to

whom the parties or their counsel disclose the records or information) SHALL be for use in this
     Case 5:08-cr-00242-RDP-HNJ Document 1243 Filed 04/30/20 Page 2 of 2



litigation (including preparation of the case, discovery, court filings in the case, pre-trial matters,

hearings, trial, and any appeals). These records and the information contained therein SHALL

NOT be disseminated or used by the parties (including their counsel, or any other person to whom

the parties or their counsel make disclosure) for any other purpose.

       3.      If defense counsel has any questions regarding the operation of this Order, or seeks

any modification of it, counsel is DIRECTED to consult with the United States Attorney’s Office,

the Bureau of Prisons, and the Court.

       DONE and ORDERED this April 30, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  2
